Citation Nr: 0213923	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  99-18 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946 and from April 1949 to January 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim of 
service connection for a low back disorder.  In January 2001, 
the Board remanded the veteran's appeal for further 
evidentiary development.  


FINDING OF FACT

A current low back disorder has not been shown to be related 
to any in-service incident or an already service connected 
disability.


CONCLUSION OF LAW

A low back disorder was neither incurred in military service, 
aggravated by military service, nor caused or aggravated by 
an already service connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §3.159(d)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decisions, the statement of the case, the supplemental 
statements of the case, correspondence with the veteran, and 
the Board's January 2001 Remand, the veteran and his 
representative have been notified of the laws and regulations 
governing his claim for service connection, including the 
VCAA, and the reasons for the determination made regarding 
his claim.  

Moreover, VA has made reasonable efforts to obtain all 
relevant records.  Specifically, the information and evidence 
that have been associated with the claim's file consist of 
the veteran's available service medical records, post-service 
medical records, including VA and private medical records, 
and written arguments presented by the veteran and his 
representative in support of his claim as well as personal 
hearing testimony by the veteran and his wife and written 
statements from friends of the veteran.  In addition, the 
veteran was asked to provide information regarding his 
treatment and the veteran thereafter filed or the RO 
thereafter obtained all available and identified private and 
VA treatment records.  See RO correspondence with the veteran 
dated in December 1997, June 2000, April 2001, October 2001, 
January 2002, and March 2002; RO correspondence with the Army 
regarding possible clinical records, dated in October 1999.  
The veteran also testified, and thereafter filed with the RO 
written information, which showed that the medical records 
from the physicians that had treated him for a low back 
disorder in the years immediately following his separation 
from military service were no longer available.  See personal 
hearing transcript dated in May 2000; correspondence from the 
veteran received in June 2000, and February 2001.  Moreover, 
where the RO was unable to obtain certain identified records, 
the veteran was notified of this fact and informed that he 
needed to obtain these records or adjudication of his claim 
would go forward without them.  See RO correspondence with 
the veteran dated in April 2001, October 2001, January 2002, 
and March 2002.  However, no subsequent records were received 
from the veteran or directly from the identified sources.  
Also, in October 2000, the RO obtained medical opinion 
evidence regarding the veteran's claimed disability.

Therefore, the Board concludes that all relevant evidence has 
been obtained for determining the merits of the veteran's 
claim and no reasonable possibility exist that any further 
assistance would aid the veteran in substantiating the claim.  
See 38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 45620, 
45630 (to be codified at 38 C.F.R. § 3.159(d)).  See also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Also see, 
Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing Godwin 
v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that the 
"duty to assist is not unlimited" and that "the duty to 
develop pertinent facts applies to 'all relevant facts.'") 
(citation omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) ("'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim"); cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, because 
there is no indication that there is additional outstanding 
evidence that is necessary for a fair adjudication of the 
issue on appeal, adjudication of the claim at this juncture 
may go forward because it poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).

The Merits

As to the merits of the claim, the veteran asserts that he 
suffered a low back injury while on active duty at some time 
between April and September 1949 and that injury is the cause 
of his current low back disorders.  It is also requested that 
the veteran be afforded the benefit of the doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted where disability is proximately due to or the 
result of already service-connected disability.  38 C.F.R. 
§ 3.310.  Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With the above criteria in mind, the Board finds that what is 
significant about the record on appeal is what it does not 
include; none of the records on appeal show a medical link 
between any current low back disorder and military service or 
between an already service connected disability.  See Hickson 
v. West, 12 Vet. App. 247 (1999); see generally Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred there); Allen, supra.

Specifically, service medical records include a single 
September 1949 treatment record noting that the veteran was 
diagnosed with lumbosacral strain.  Thereafter, service 
medical records, including separation examinations dated in 
March 1946 and January 1951 as well as December 1942 and 
February 1949 entry examinations, were negative for 
complaints, diagnoses, or treatment for a low back disorder.  
Thereafter, post-service treatment records show the veteran's 
complaints and/or treatment for low back pain, stiffness, 
and/or pain radiating into the hips and lower extremities, 
starting in March 1976.  See treatment records from Virginia 
Mason Clinic dated in March 1976; treatment records from Dr. 
Phillip Bernard dated in May and June 1997; VA treatment 
records dated in March 1994, September 1997, June 2000, July 
2000, August 2000, and June 2001.  The diagnoses included low 
back syndrome, chronic low back pain, subluxation, 
spondylolisthesis, and/or a possible disc bulge.  See 
treatment records from Virginia Mason Clinic dated in March 
1976; treatment records from Dr. Philip Bernard dated in May 
and June 1997; VA treatment record dated in June 2000; VA 
magnetic resonance imaging evaluations (MRIs) dated in 
January 2000 and October 2001; VA computerized tomography 
(CT) dated in August 2001; VA echocardiography (ECG) dated in 
May 1999; VA lumbosacral spine x-ray dated in October 2001.  
(Parenthetically, the Board notes that the August 2001 CT 
showed spondylolisthesis, a possible disc bulge at L5-S1, and 
some moderate degenerative changes; the January 2000 MRI was 
unremarkable except for some spondylolisthesis changes; and 
the October 2001 MRI showed a disc bulge at L5-S1.)  As to 
the origins or etiology of the veteran's current low back 
disorders, the Board notes that, in a July 2000 VA treatment 
record, the veteran complained of a 50 year history of low 
back pain.  And, in a June 2000 VA treatment record, the 
examiner reported that the veteran claimed to have had a 
problem with low back pain since 1949.  It was also opined 
that current peripheral neuropath was unrelated to any 
current low back disorder.  Similarly, the March 2002 VA 
examiner opined, after a review of the record on appeal and 
an examination of the veteran, that there was no relationship 
between any of the veteran's current low back disorders and 
military service or any already service connected disability.  
Specifically, the examiner opined as follows:

Lumbar spine with DDD/DJD, with pars 
defect bilaterally at L5.  The pars 
defect predates his military service.  It 
was either present at birth or developed 
within the first ten years of life.  The 
low back condition, in my opinion, was 
not incurred or aggravated by service.  
There is no evidence that the currently 
found DDD/DJD on the CT was manifested 
within one year of service discharge . . 
. Any low back condition at the present 
time, on a more likely than not basis[,] 
is not related to the service connected 
right ankle.  He has no limp at this 
time.  While range of motion is slightly 
decreased, it is not extensively 
decreased.  Any current lumbar 
condition[,] on a more likely than not 
basis[,] is not related to the service 
connected left knee condition, where 
there is negligible if any decrease in 
normal range of motion, 135 degrees 
flexion being much more likely than not 
normal for his age.  Low back condition, 
if one can believe the CT as compared to 
the MRI, and frankly I would place much 
more weight on the MRI, but the CT 
findings[,] on a much more likely than 
not basis[,] are degenerative over time, 
aging process, except for the reported 
pars defect bilaterally at L5 (explained 
above).  There does not appear to be any 
leg length discrepancy and feet, this is 
right and left, not due to right ankle, 
not due to left knee.  There is no limp, 
therefore no biomechanical reason for the 
ankle or knee to affect the lower back.  
(Emphasis added).

The March 2002 examiner's opinions, regarding the origins or 
etiology of current low back disorders, stand uncontradicted 
by any other evidence found in the record. 

In addition, the Board notes that a review of the record on 
appeal shows a diagnosis of arthritis of the lumbar spine 
starting in 1997.  See VA treatment record dated in September 
1997; CT dated in August 2001.  Interestingly, while the 
record includes a diagnosis of arthritis, this diagnosis was 
not verified by x-ray or MRI.  See lumbosacral spine x-ray 
dated in October 2001; lumbosacral spine MRIs dated in 
January 2000 and October 2001.  Moreover, the March 2002 VA 
examiner opined that he thought that the MRI results, which 
did not show arthritis, were more reliable then the CT 
results which showed degenerative changes.  Nonetheless, 
regardless of whether or not the veteran has a clinically 
verified diagnosis of arthritis of the low back, the Board 
finds that the presumptions found at 38 C.F.R. §§ 3.307, 
3.309 cannot aid the veteran in establishing a claim for 
service connection because the first diagnosis of this 
disease process does not appear in the record until many 
years after the veteran's last period of military service.

Next, the Board notes that a review of the record on appeal 
reveals written statements to the RO filed by the veteran, 
his friends, and his representative's as well as the 
veteran's and his wife's personal hearing testimony.  

As to the personal hearing testimony, the veteran testified 
that he did not have any back problems before entering 
military service.  However, in approximately September 1949, 
while instructing trainees on how to install restricters on a 
truck, one of his trainees fell into him causing him to 
strike his back on a truck bumper.  He immediately sought 
treatment at the base clinic because of low back pain and 
spent two weeks recovering from the injury.  At the time of 
the injury, he was in a great deal of pain but nonetheless 
was able to walk over to the clinic which treated him with 
heat and medication for the next two weeks.  Nonetheless, he 
continued to have low back pain following the treatment which 
caused him to change jobs from mechanic to custodian which 
job required a lot less physical activity.  Following his 
initial treatment, while he continued to have chronic low 
back pain, he did not seek treatment again until after 
military service in the 1950's.  At that time, the veteran 
saw several orthopedists and was diagnosed with a disc 
problem.  Surgery was recommended.  Next, the veteran 
testified that he had been unable to obtain copies of the 
treatment records from the five doctors that treated him in 
the 1950's and 1960's because four were dead and the fifth 
could not be located.  The veteran also testified that he had 
never had an employee physical and his first VA medical 
center (VAMC) treatment was not until the 1980's.  The 
veteran's wife testified that she first met the veteran in 
1972 and he had back problems at that time and ever since.  
Moreover, the veteran's back disorder had become worse over 
time.

As to the three statements received from friends of the 
veteran, dated May to June 2000, it was noted that the 
veteran, in the 1950's, changed job's to work in a more 
sedate form of work because of a back problem he incurred 
while in military service, since the 1950's the veteran had 
had a problem with pain and difficulty walking because of 
injuries he sustained while in military service, and since 
the 1980's the veteran's physical problems had increased in 
severity.

Initially, the Board recognizes that the veteran, his 
representative, his friends, and his wife are competent to 
describe visible symptoms or manifestations of a disease or 
disability during and after service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom).  Nevertheless, none of the above were 
shown to be competent to provide a medical opinion.  See, 
e.g., Bostain v. West, 11 Vet. App. 124 (1998); Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Moray v. Brown, 5 Vet. App. 211 
(1993) (persons without medical expertise are not competent 
to offer medical opinions); Espiritu v. Derwinski, supra.  
Therefore, these statements and testimony have limited 
evidentiary value and the Board will give more weight to the 
medical opinion provided by the March 2002 VA examiner. 

Further, while it is argued that medical literature, namely 
information printed from a Web Cite entitled the Neurological 
Channel, regarding back injuries and subsequent neuropath in 
the lower extremities, is supportive of the claim for service 
connection for a low back disorder, the Board finds that such 
generic texts, which do not address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence to establish causality.  See Mattern v. West, 
12 Vet. App. 222 (1999) ("Generally, an attempt to establish 
a medical nexus . . . solely by generic information in a 
medical journal or treatise 'is too general and 
inconclusive'...."); See also Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Cox v. Brown, 5 Vet. App. 95 (1993). 

In conclusion, as the record does not present any evidence of 
the veteran having a low back disorder due to military 
service, a low back disorder due to an already service 
connected disability, or the veteran's low back disorder 
having been aggravated by an already service connected 
disability, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
low back disorder.  Accordingly, the appeal must be denied.


ORDER

Service connection for a low back disorder is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

